46 F.3d 1136
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Elena STRANGE, Appellant,v.TRI-STATE MANAGEMENT COMPANY; Cliff Turnage;  ThomasMarshall, Appellees.
No. 94-2125.
United States Court of Appeals,Eighth Circuit.
Submitted:  Dec. 29, 1994.Filed:  Jan. 9, 1995.

Before WOLLMAN, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
Elena Strange appeals the district court's1 adverse grant of summary judgment in her discrimination action against her former employer.  Strange, a former live-in property manager for Tri- State, alleged that she was fired and evicted from her apartment after failing to comply with her employer's policy to discriminate against certain tenants, in violation of 42 U.S.C. Secs. 1981 & 1982;  Title VII, 42 U.S.C. Secs. 2000e to 2000e-17;  the Fair Housing Act, 42 U.S.C. Secs. 3601-3631;  and Arkansas state law.  The district court dismissed her employment discrimination claim because her Equal Employment Opportunity Commission complaint had been untimely filed.  It dismissed her other discrimination and pendant state-law claims on the basis of issue preclusion because the underlying facts about defendants' alleged conduct had previously been litigated in a workers' compensation action filed by Strange.  Having reviewed the district court's thorough opinion, we find no error of fact or law, and conclude that an opinion would not be of precedential value.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable William R. Wilson, Jr., United States District Judge for the Eastern District of Arkansas